ORDER
This court ordered a limited remand so the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005). The district judge has now replied that she would today impose the same sentence, knowing of the guidelines’ advisory status.
*73Gougis’s sentence of 60 months was near the upper end of the advisory guidelines range of 51 to 63 months. Gougis did not respond to our invitation to file a response in this court to the district court’s Paladino remand statement. The government in its response points out the district judge considered Gougis’s employment, education, and family history, military service, and mental health and drug abuse problems.
We do not see any reason why Gougis’s sentence would be deemed unreasonable in post -Booker practice. The judgment of the district court therefore is AFFIRMED.